 Case 1:19-cv-06788-BMC Document 20 Filed 11/20/20 Page 1 of 1 PageID #: 69

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York

                                                    271 Cadman Plaza East
                                                    Brooklyn, New York 11201

                                                    November 20, 2020
By ECF
Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     Anthony Belmosa v. United States of America,
                      Civ. No. 19-CV-6788 (BMC) (E.D.N.Y.)

Dear Judge Cogan:

        This Office represents Defendant United States of America in this Federal Tort Claims Act
case. As discussed at the November 19, 2020 pre-trial conference, Defendant respectfully informs
that Court that it will forgo summary judgment motion practice and proceed with a liability bench
trial on January 11, 2021. As Your Honor may recall, the joint pre-trial order filed on November
16, 2020 (see Dkt. Entry No. 18) was prepared, as well as discovery to date has been conducted,
in contemplation of a trial on liability with a damages trial to follow additional discovery, if
necessary.

       We thank the Court for its consideration of this matter.

                                                    Respectfully submitted,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                             By:             /s/
                                                    Matthew J. Modafferi
                                                    Assistant U.S. Attorney
                                                    718-254-6229
                                                    Matthew.modafferi@usdoj.gov

cc:    Matthew T. Gammons, Esq. (By ECF)
       Attorney for Plaintiff
